NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2961-18
                                                                   A-5023-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JASON BAKER,

     Defendant-Appellant.
_______________________

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

LUIS BELTRAN,

     Defendant-Appellant.
_______________________

                   Argued (A-2961-18) and Submitted (A-5023-18)
                   December 2, 2021 – Decided February 4, 2022

                   Before Judges Alvarez, Mawla, and Mitterhoff.
              On appeal from the Superior Court of New Jersey, Law
              Division, Cumberland County, Indictment No. 94-06-
              0667.

              James K. Smith, Jr., Assistant Deputy Public Defender,
              argued the cause for appellant Jason Baker (Joseph E.
              Krakora, Public Defender, attorney; James K. Smith,
              Jr., of counsel and on the briefs).

              Joseph E. Krakora, Public Defender, attorney for
              appellant Luis Beltran (Andrew R. Burroughs,
              Designated Counsel, on the briefs).

              Kaila L. Diodati, Assistant Prosecutor, argued the cause
              for respondent in A-2961-18 (Jennifer Webb-McRae,
              Cumberland County Prosecutor, attorney; Danielle R.
              Pennino, Assistant Prosecutor, of counsel and on the
              brief).

              Andrew J. Bruck, Acting Attorney General, attorney for
              respondent in A-5023-18 (Lauren Bonfiglio, Deputy
              Attorney General, of counsel and on the brief).

              Appellant Luis Beltran filed a pro se supplemental
              brief.

PER CURIAM

        Co-defendants Jason Baker and Luis Beltran appeal from the January 29,

2019 imposition of concurrent life terms entered after a resentence hearing. We

affirm, but remand for a third hearing in light of the Supreme Court's decision

in State v. Comer.1


1
    State v. Comer, ___ N.J. __ _ (2022).
                                                                         A-2961-18
                                            2
        Defendants2 murdered an elderly couple during a home invasion burglary

on March 2, 1994. Before breaking into the isolated home through a basement

window, then sixteen-year-old Beltran cut wires he believed activated a burglar

alarm system, and almost immediately shot the wife four times, execution-style.

The group dragged the victim's body down the stairs and left her in a corner of

the basement.

        The victim's husband returned home some forty-five minutes later. Baker

shot twice, striking the husband's cheek with the second bullet. The husband

fled the house and ran down the driveway, attempting to escape. The burglars

gave chase. When they caught him, one of them smashed the husband's head

with the butt of the gun, knocking him down to the ground, before the group

kicked and beat him. The trio dragged the husband back into the house where

they stabbed and pummeled him to death. The medical examiner found the

husband suffered twenty-seven separate injuries, including thirteen cut wounds,

four tear wounds, four fractured ribs, a bullet wound, and numerous defensive

wounds.

        Beltran and Baker were prosecuted as adults. A jury convicted Beltran of

the following charges: (1) burglary, N.J.S.A. 2C:18-2 (count one); (2) murder


2
    A third participant is not involved in this appeal.
                                                                          A-2961-18
                                          3
of Margaret McLoughlin (Margaret), N.J.S.A. 2C:11-3(a)(1) and (2) (count

two); (3) felony murder of Margaret, N.J.S.A. 2C:11-3(a)(3) (count three);

(4) murder of George McLoughlin (George), N.J.S.A. 2C:11-3(a)(1) and (2)

(count four); (5) felony murder of George, N.J.S.A. 2C:11-3(a)(3) (count five);

(6) robbery of Margaret, N.J.S.A. 2C:15-1 (count six); (7) robbery of George,

N.J.S.A. 2C:15-1 (count seven); (8) possession of a handgun for an unlawful

purpose, N.J.S.A. 2C:39-4(a) (count eight); (9) possession of a knife for an

unlawful purpose, N.J.S.A. 2C:39-4(d) (count nine); (10) unlawful possession

of a handgun, N.J.S.A. 2C:39-5(b) (count ten); (11) unlawful possession of a

knife, N.J.S.A. 2C:39-5(d) (count eleven); (12) criminal mischief, N.J.S.A.

2C:17-3(a)(1) (count twelve); and (13) false incrimination, N.J.S.A. 2C:28-4(a)

(count thirteen).

       On January 13, 1995,3 the trial judge sentenced Beltran to two consecutive

life terms for the two murder convictions, each carrying the minimum mandatory

thirty-year parole ineligibility period. The judge merged the felony murders and

possession of a weapon for unlawful purposes, imposing concurrent terms for

the remaining offenses. We affirmed the convictions and sentences. State v.

Beltran, No. A-4362-94 (App. Div. May 23, 1997). Beltran appealed no further.


3
    The judgment of conviction (JOC) was dated January 27, 1995.
                                                                           A-2961-18
                                        4
      Beltran's third post-conviction relief petition (PCR) asserted his sentence

violated Miller v. Alabama, 567 U.S. 460 (2012), which declared mandatory life

terms imposed for juveniles convicted of homicide unconstitutional under the

Eighth Amendment. In light of State v. Zuber, 227 N.J. 422, cert. denied, ___

U.S. ___, 138 S. Ct. 152 (2017), the Court summarily remanded for resentence.

Zuber extended the Miller doctrine to apply to aggregate sentences functionally

equivalent to life sentences. See State v. Beltran, 229 N.J. 151 (2017).

      After Beltran's trial and sentence in 1995, Baker pled guilty to felony

murder as to one victim and murder as to the other. He negotiated for two life

terms, each subject to a thirty-year parole bar, with the understanding that the

State would argue for consecutive sentences. The trial court conducted the

sentencing hearing on May 18, 1995, and entered the JOC on May 23, 1995.

The trial judge granted the State's application and imposed consecutive terms.

Baker appealed, we affirmed, and the Supreme Court denied certification. State

v. Baker, 153 N.J. 48 (1998); State v. Baker, No. A-6326-94 (App. Div. Oct. 27,

1997). On April 10, 2017, on reconsideration of his third appeal of unsuccessful

PCR petitions, we remanded for resentencing in light of Zuber.




                                                                           A-2961-18
                                       5
        On September 4, 2018, a different judge 4 conducted an extensive sentence

hearing. Defendants submitted their psychological evaluations, testimony from

Baker's psychologist, statements from the victims' family, and statements from

defendants' families. Defendants demonstrated that they had not committed

infractions in prison for many years, obtained several certifications and

diplomas, and enjoyed their respective families' support. The victims' grandson,

among the victims' family members who made statements, lamented that, due to

constant updates about defendants' various legal proceedings, "for almost two-

thirds of my life, I have not been able to go more than a month or two without

direct interaction with this crime."

        Beltran's lengthy statement included a discussion of caselaw he

considered relevant, and a complaint that he only received the sentencing

memoranda from his lawyer and the State a few days prior. Before the judge

formally imposed the new sentence on January 29, 2019, the court heard

Beltran's supplemental written statement, which he had prepared the prior

weekend. During this additional statement, Beltran disagreed with his lawyer's

presentation regarding Zuber:

              My confession does contain some facts about this case
              but in the . . . sense, that we went there for guns and

4
    The trial judge had since retired.
                                                                           A-2961-18
                                         6
            [the victims] were lamentively [sic] killed are horrible
            facts.

                  What happened and who did [what] isn't as clear.
            For example, I have no idea why I confessed to kicking
            [the husband]. Yeah, I don't remember doing so nor
            confessing to it but I've seen that it's down in my
            confession. I don't know why I said that.

      Beginning with the submissions regarding Beltran, the judge thoughtfully

reviewed the information presented at the hearing, the trial, and the first

sentencing. He found aggravating factor one because of the horrific nature of

the crimes. N.J.S.A. 2C:44-1(a)(1). He also found aggravating factor three,

based not only on the more than forty total juvenile complaints pending or

adjudicated against Beltran at the time of the murders, but also because he

continued to pose "a substantial risk of [committing] new offenses if released."

N.J.S.A. 2C:44-1(a)(3). The judge gave substantial weight to aggravating factor

nine. N.J.S.A. 2C:44-1(a)(9). He also afforded great weight to aggravating

factor twelve, citing the ages and vulnerability of the victims. N.J.S.A. 2C:44-

1(a)(12).

      In discussing Miller and Zuber, the judge noted that this crime did not

result from impulse, or the casual possession of a gun. Defendants concocted a

plan, selected targets, and schemed ahead of time to shoot any occupants in the

home. The judge described this home invasion burglary as atypical because of

                                                                          A-2961-18
                                       7
the purposeful nature of the homicides, including the multiple assaults up on the

husband.

       The judge found that despite the passage of time and Beltran's positive

growth, he still lacked appropriate maturity, still thought "in concrete ways,"

and failed to grasp the broader impact of his crimes. Beltran's limited insights

and remorse caused the judge to opine he had not been rehabilitated. The judge

therefore sentenced Beltran to the original life term subject to thirty years of

parole ineligibility, with the major change that Zuber "demand[ed]" the terms

be concurrent.

       The judge added that, considering the weight of the aggravating factors

and total lack of any mitigating factors, the Yarbough5 factors would ordinarily

require a consecutive sentence but for Miller and Zuber. But Miller and Zuber,

in his opinion, mandated concurrent sentences. Yarbough would have ordinarily

resulted in consecutive sentences for two pre-planned murders committed forty-

five minutes apart during a home invasion.

       The judge applied the same legal analysis to Baker. He noted Baker had

only three juvenile adjudications when originally sentenced. As with Beltran,

and for the same reasons, he found aggravating factor one. He also found


5
    State v. Yarbough, 100 N.J. 627 (1985).
                                                                           A-2961-18
                                        8
aggravating factors three and nine. The judge did not believe Beltran had been

the "ringleader," but characterized the crime as a "collaborative effort." He even

called Baker the "precipitator of the action against [the husband]." Baker shot

the newly widowed husband in the face, in his own home, from two feet away.

Baker then chased the husband down the driveway, beat him with the gun,

knocked him to the ground, "and . . . kicked him in the head and stomped on him

. . . ." Baker and his cohorts carried the husband back inside his home, stomped

him some more, then ended his life by stabbing him multiple times with his own

kitchen knives.

      The judge reiterated that this was not the typical situation where, for

instance, a convenience store clerk is shot incidental to juveniles committing a

theft. Under Yarbough, consecutive sentences would have been warranted had

Baker been an adult when he committed murders. While Baker appeared more

mature than Beltran, approaching rehabilitation, the judge had concern about his

psychological profile, including his history of animal abuse. Unlike Beltran,

who grew up in an unfavorable environment, the judge expressed fears that

"there's something else going on with . . . Baker."




                                                                            A-2961-18
                                        9
      In sum, the judge concluded, after thoughtful consideration of the

evidence, that the only thing that had meaningfully changed since the original

sentencing was the law—not the fundamental character of defendants.

      On appeal, Baker raises the following points:

            POINT I

            IN    RESENTENCING      THIS  DEFENDANT
            PURSUANT TO THE DECISION IN STATE v.
            ZUBER, THE JUDGE FAILED TO ADDRESS THE
            BOTTOM-LINE       ISSUE    OF   WHETHER
            DEFENDANT HAD BEEN REHABILITATED
            DURING HIS MANY YEARS IN PRISON AND WAS
            "FIT TO REJOIN SOCIETY." ACCORDINGLY, THE
            MATTER SHOULD BE REMANDED ONCE AGAIN
            FOR A PROPER RESENTENCING.

            A.    Zuber Requires That At A Resentencing The
                  Judge Must Determine Whether, In Fact, A
                  Juvenile Offender Has Been Rehabilitated, And
                  If So, That Offender Must Be Resentenced To A
                  Term That Will Allow For His Or Her "Release"
                  From Prison.

            B.    The Judge Below Failed [To] Conduct A Full
                  Resentencing In Compliance With Zuber.

                  1. Zuber's Directives For Resentencing

                  2. Jason Baker's Resentencing.

            C.    In New Jersey, Consideration For Release On
                  Parole Does Not Constitute A "Meaningful
                  Opportunity For Release Based Upon
                  Demonstrated Maturity And Rehabilitation."

                                                                        A-2961-18
                                     10
On appeal, Beltran raises the following points:

      POINT I

      THE SENTENCE IMPOSED IS EXCESSIVE AND
      MANIFESTLY UNFAIR AS THE SENTENCING
      COURT FAILED TO PROPERLY CONSIDER AND
      WEIGH CERTAIN MITIGATING FACTORS.

      POINT II

      THE SENTENCE IMPOSED IS EXCESSIVE AND
      UNFAIR AS THE SENTENCING COURT FAILED
      TO PROPERLY ANALYZE AND APPLY THE
      RELEVANT MILLER/ZUBER FACTORS.

      POINT III

      APPLICATION OF THE MANDATORY MINIMUM
      IN THIS CASE WAS UNCONSTITUTIONAL AS
      THE MINIMUM REQUIREMENT PRECLUDED
      THE SENTENCING COURT FROM CONSIDERING
      AND IMPOSING A SENTENCE CONSISTENT
      WITH MILLER/ZUBER.

      POINT IV

      A LIFE SENTENCE WITH A THIRTY-YEAR
      PERIOD OF PAROLE INELIGIBLITY IS ILLUSORY
      AS PAROLE BOARD STATISTICS SHOW THAT
      DEFENDANT IS HIGHLY UNLIKELY TO HAVE A
      REALISTIC   OPPORTUNITY     FOR    PAROLE
      REGARDLESS WHETHER [OR NOT] HE
      PRESENTS EVIDENCE OF HIS REHABILITATION.




                                                  A-2961-18
                                11
                                         I.

       Except for defendants' contentions that the murder statute's parole

ineligibility term is unconstitutional and that parole review does not provide a

meaningful opportunity for release, this would have been excessive sentence

appeals, albeit through the avenue of post-conviction relief because of Miller

and Zuber. However, the Court's recent decision in State v. Comer renders them

moot. See State v. Comer, ___ N.J. ___ (slip op. at 6-7).

       The judge addressed defendants' sentences understanding that the

minimum sentence alternative for murder was thirty years of parole ineligibility.

That is no longer the case.

       As in Comer, defendants were juveniles at the time of the offense,

although the double-murder home-invasion burglary does not appear to be an

example of children "lack[ing] maturity and responsibility . . . ." Id. (slip op. at

45).   Defendants intended to commit murder.         The victims were not slain

incidental to the burglary.

       Be that as it may, a new sentencing alternative is now available—namely,

parole ineligibility of less than thirty years. See id. (slip op. at 58). At the

resentence hearing, the judge must again consider the Miller factors to determine




                                                                              A-2961-18
                                        12
whether defendants have been rehabilitated and are more cognizant of the risks

and consequences of their actions. See ibid.

      Although the judge found neither defendant rehabilitated, he found neither

to be incorrigibly corrupt. For that reason, we remand the matter again for fresh

consideration of the sentence in light of Comer. Given the lapse in time since

the last resentencing hearing, defendants are of course entitled to present up-to-

date proofs regarding their conduct in the state prison system, or any other

information they consider pertinent to their personal development or to prove

rehabilitation.

      Vacated and remanded for a sentencing rehearing to be conducted in light

of State v. Comer. We do not reach defendants' additional issues as they are

either made moot or irrelevant by this remand.

      We express no opinion regarding the outcome of a Comer review of

defendants' sentences. As the Court said, such review allows "minors a later

opportunity to show they have matured, to present evidence of their

rehabilitation, and to try to prove they are fit to reenter society . . . ." Id. (slip

op. at 51). The Court also noted that "'[a]n unacceptable likelihood exists that

the' brutal nature of an offense can 'overpower mitigating arguments based on

youth.'" Id. (slip op. at 54) (quoting Roper v. Simmons, 543 U.S. 551, 573


                                                                               A-2961-18
                                        13
(2005)). Thus, the court must "consider the totality of the evidence[,]" and

"explain and make a thorough record of their findings to ensure fairness and

facilitate review." Ibid.

      Vacated and remanded. We do not retain jurisdiction.




                                                                      A-2961-18
                                    14